Allowability Notice
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 6-17 are allowed.
The following is an examiner’s statement for reason of allowance:

Regarding independent Claim 6: The amendment made to Claim 6 specifies that the second end of the burner tip defines “an outermost face of the burner tip”. As was indicated by the Examiner in the interview summary filed 3/4/2021, this amendment would overcome the Gitman base reference (US 5,714,113) that was previously relied upon in the 103 rejection previously set forth for Claim 6.  As can be observed in at least Fig. 3 of the Gitman reference, the second end of the burner tip that was being relied upon (the end within chamber (22) that outlets 23 and 24 penetrate through as shown in Fig. 3) does not define “an outermost face of the burner tip” as is now claimed. Rather, the far right portion of element (22) with respect to Fig. 3 defines “an outermost face of the burner tip” and this portion does not comprise “a concave face at the second end of the burner tip; an oxygen nozzle having a parabolic shape and being disposed in the concave face of the burner tip; and a plurality of fuel supply ports each having a v-shape and being both disposed in the concave face of the burner tip and radially disposed around the oxygen nozzle” as is required by Claim 6. Thus, Claim 6 as amended is not anticipated by the Gitman reference (or by any other known prior art) and no motivation would have existed to have completely reconfigured the structure of the burner taught by Gitman to have arrived at the invention as a whole that is now claimed in Claim 6. Therefore, Independent Claim 6 is considered to be allowable in addition to dependent Claims 7-17.


Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762